Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is allowed. Respondent Anthony Ray Johnson is suspended from the practice of law for three months and until $9,794.50 in restitution is made in equal shares to Diane Cromwell, Cathy Sewell, and Susan Swan, or until arrangements have been made to pay restitution which are acceptable to the Administrator. Respondent Anthony Ray Johnson shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.